Citation Nr: 0619476	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  03-03 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.

3.  Entitlement to service connection for a right ankle 
disability.  

4.  Entitlement to service connection for a left ankle 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that rating decision, the RO, inter alia, denied 
service connection for degenerative joint disease of the 
right and left knees and left and right ankle disabilities.  

A hearing was held in June 2003, in Montgomery, Alabama, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

In December 2003, the Board remanded the matter for 
additional evidentiary development.  A review of the record 
shows that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

Knee and ankle disabilities were not present in service or 
for many years thereafter and the most probative evidence of 
record indicates that the veteran's current knee and ankle 
disabilities are not causally related to his active service 
or any incident therein.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right knee was not 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Degenerative joint disease of the left knee was not 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  A right ankle disability was not incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

4.  A left ankle disability was not incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

Concerning the timing of the notice, the RO provided the 
veteran with notification letters in February 2003, March 
2004, and October 2004.  The Board acknowledges that such 
letters were not provided to the veteran prior to the initial 
decision denying his claim.  Nonetheless, the evidence does 
not show, nor does the veteran contend, that this timing 
error has resulted in prejudice to him.  Following the 
issuance of the notification letters, the veteran was 
afforded an ample opportunity to respond and to submit or 
identify evidence pertinent to his claim.  The RO then 
reconsidered the veteran's claim as evidenced by the February 
2006 Supplemental Statement of the Case.  

Concerning the content of the notice, the veteran has not 
alleged that VA failed to notify him about the information 
and evidence that is necessary to substantiate a claim for 
service connection for a disability.  The first notice 
requirement was met by VA in the February 2003, March 2004, 
and October 2004 letters in which the RO informed the veteran 
that, to establish service connection for a disability, the 
evidence must show three things:  (1) an injury in military 
service or a disease that began in or was made worse during 
military service or an event in service causing injury or 
disease; (2) a current physical or mental disability; and (3) 
a relationship between the current disability and an injury, 
disease, or event in service.  With regard to the first thing 
that must be shown, the RO stated that VA would obtain the 
veteran's service medical records and other military records 
if needed.  Concerning the second thing that must be shown, 
the RO informed the veteran that a current disability may be 
shown by medical evidence, and the RO stated that it would 
get any records that the veteran told VA about in this 
regard.  Finally, the RO told the veteran that the third 
thing is usually shown by medical records or opinions.  The 
RO indicated that the veteran could submit medical evidence 
himself or VA would request it if the veteran told VA about 
it.  

The second notice requirement, concerning the information or 
evidence that the veteran was to provide, also has been met 
in this case.  In the February 2003, March 2004, and October 
2004 letters, the RO told the veteran he must give VA enough 
information about records so that VA can request them from 
the agency or person who has them.

The third notice requirement, the information and evidence 
that VA would provide, also has been met in this case because 
the RO informed the veteran that VA would obtain his service 
medical records and other military records if needed; that VA 
would assist him in getting any records, including medical 
records, employment records, or records from other Federal 
agencies, which the veteran told VA about; and that it would 
provide him with a medical examination or get a medical 
opinion if VA decided that it was necessary to make a 
decision on his claim.  The RO also informed the veteran that 
it would help him obtain private treatment records if he 
filled out certain Release of Information forms that would 
authorize the RO to assist him in this regard, and the RO 
provided him with the forms.

The fourth notice requirement has also been met.  In the 
February 2003 letter, the RO advised the veteran to submit 
any additional evidence in support of his claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Concerning this, as the Board has concluded below 
that the preponderance of the evidence is against the claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  The veteran's service medical and 
personnel records have been obtained.  In addition, the RO 
has duly requested all post-service private medical records 
specifically identified by the veteran.  Based on the 
responses received from these private physicians, the Board 
concludes that all available, relevant medical records have 
been received.  

The Board also notes that the veteran was afforded a VA 
medical examination in March 2004 and the examination report 
provides the necessary medical opinion.  Therefore, the Board 
concludes that another medical examination or opinion is not 
needed to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4).  The veteran was afforded a hearing before the 
Board in June 2003, and a transcript of his testimony from 
that hearing is in the file and has been reviewed.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case. 

Background

The veteran's service medical records are negative for 
complaints or abnormalities pertaining to the knees or 
ankles.  At his March 1970 service separation medical 
examination, the veteran's lower extremities, feet, and 
musculoskeletal system were normal.  

In March 1970, the veteran filed an application for VA dental 
treatment.  There is no indication that the veteran's 
application included claims of entitlement to service 
connection for knee or ankle disabilities.  

In March 1978, the veteran was examined for purposes of 
affiliation with the United States Naval Reserve.  At that 
time, clinical evaluation revealed that his lower 
extremities, feet, and musculoskeletal system were normal.  
In addition, on a report of medical history completed in 
connection with the March 1978 medical examination, the 
veteran specifically denied a history of lameness, a trick or 
locked knee, arthritis, and foot trouble.

The record includes post-service private medical records 
dated from September 1992.  In pertinent part, these records 
show that in June 1998, the veteran sought treatment for knee 
pain.  He did not report a history of an in-service injury at 
that time.  In January and July 1999, it was noted that X-ray 
studies had shown that the veteran had degenerative joint 
disease of the knees.  In September 1999, the veteran 
reported a history of knee surgery in 1983, following an on-
the-job knee injury.  No history of an in-service knee or 
ankle injury was recorded at that time.

Additional private medical records show that in October 2000, 
the veteran complained of continued knee arthralgias, as well 
as some ankle arthralgias.  He reported that he had injured 
his ankles in service while stepping off a helicopter.  He 
did not report injuring his knees in service, although he 
indicated that he had injured his knee on the job in 1983 and 
had to undergo knee surgery.  The diagnosis was degenerative 
joint disease of the knees and ankles.  In November 2000, the 
veteran's physician noted that the veteran had reached the 
point where conservative treatment had failed to relieve his 
knee symptoms.  Total knee replacements were recommended.  

The following month, the veteran filed an application for VA 
compensation benefits, seeking service connection for several 
disabilities, including knee and ankle disabilities.  In 
connection with his claim, the veteran alleged that during 
his period of active service, he fell approximately 4 feet 
from a helicopter to the ship deck, and heard his ankles pop 
when he landed.  He indicated that his ankles became swollen 
and his knees hurt following this episode and he was treated 
by a corpsman who administered ice, but unfortunately, did 
not make a record of the treatment.  The veteran claimed that 
he had had problems with his ankles and knees since service, 
and that his symptoms had recently become severe.

The veteran was afforded a VA medical examination in February 
2001.  He reported that he had injured his ankles and knees 
in service in a fall from a helicopter.  The diagnoses 
included degenerative joint disease of the knees and ankles.  

Private medical records show that in March 2001, the veteran 
sought treatment for bilateral knee pain and right ankle 
pain.  At that time, he reported that he had had a 
longstanding problem with his knees, beginning with injuries 
in 1983 necessitating a left medial meniscectomy.  He also 
reported a history of trauma to his right ankle while in the 
armed forces.  He did not report in-service injury to his 
left ankle or either knee.  After examining the veteran, the 
examiner diagnosed degenerative arthritis of the knees.  

At his June 2003 Board hearing, the veteran relayed the 
circumstances of his claimed in-service injury to the ankles 
and knees and described his current bilateral knee and ankle 
symptomatology.  

Following the hearing, the veteran submitted statements from 
two individuals who indicated that they remembered the 
veteran relating that he sustained an injury to his ankles in 
service.  Also submitted by the veteran was an undated 
statement from James G. King, who is apparently a military 
physician.  Dr. King indicated that the veteran's "injuries 
are likely to have resulted from his military service."  

Additional private medical records show that in May 2003, the 
veteran again sought treatment for bilateral knee pain.  He 
reported a history of multiple knee surgeries.  He indicated 
that he had a longstanding history of arthritic changes in 
his knees.  The examiner noted that the veteran "is also 
having some problems with his ankles with stiffness which he 
related to possible armed services injury."  

The veteran underwent VA medical examination in March 2004, 
at which he claimed that he injured both knees and both 
ankles during service and had had pain in his knees in ankles 
since that time.  The veteran acknowledged that he sustained 
an on-the-job left knee injury in 1983, which necessitated 
surgery.  However, he indicated that he was able to recover 
and resume working until recently when he had to take a 
medical retirement due to pain in his ankles and knees.  X-
ray studies of the knees showed degenerative joint disease 
and X-ray studies of the ankles showed bilateral inferior 
calcaneal spurs.  The examiner reviewed the veteran's claims 
folder and noted that his knees and ankles had been normal 
during examinations conducted in March 1970 and March 1978.  
Based on his examination of the veteran and a review of the 
claims folder, the examiner concluded that the veteran's 
current bilateral knee and ankle disabilities were not 
related to his active service.  

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

Analysis

Although the details of the veteran's claimed in-service 
injury have varied somewhat, he essentially now claims that 
his current knee and ankle disabilities were incurred in 
service as a result of injuries he sustained when he stepped 
or fell from a helicopter.  

As set forth above, however, the veteran's service-medical 
records are entirely negative for any indication of in-
service knee or ankle injuries or disabilities.  In fact, at 
the time of his March 1970 service separation medical 
examination, the veteran's lower extremities, feet, and 
musculoskeletal system were found to be normal.  

Thus, even assuming arguendo that the veteran did sustain 
injuries to his knees and/or ankles in a step or fall from a 
helicopter, the Board finds that the evidence described above 
shows that any such in-service injuries resolved without 
residual disability.

This conclusion is strengthened by the fact that in March 
1978, when the veteran was examined for purposes of 
affiliation with the United States Naval Reserve, clinical 
evaluation revealed that his lower extremities, feet, and 
musculoskeletal system were again normal.  The Board also 
finds it significant that on a report of medical history, the 
veteran specifically denied a history of lameness, a trick or 
locked knee, arthritis, and foot trouble.

The Board further notes that post-service medical evidence is 
negative for complaints or diagnoses of a knee or ankle 
disability for many years after service.  In fact, while the 
medical evidence in the record on appeal notes a history of 
left knee injury and surgery in 1983, there is no 
contemporaneous medical evidence of a diagnosis of arthritis 
of the knees or ankles prior to 1999, approximately 29 years 
after the veteran's separation from active service.  

The Board has considered the statements of the veteran to the 
effect that he has experienced continuous knee and ankle 
symptoms since service.  38 C.F.R. § 3.303(b).  The absence 
of medical evidence corroborating his recollections, however, 
weighs against the claim.  In Savage v. Gober, 10 Vet. App. 
488 (1997), it was noted that while the concept of continuity 
of symptomatology focuses on continuity of symptoms, not 
treatment, in a merits context, the lack of evidence of 
treatment may bear upon the credibility of the evidence of 
continuity.  

In other words, the absence of medical evidence of complaints 
or diagnoses of ankle or knee disabilities in service, in the 
year after service separation, and for many years thereafter, 
constitutes negative evidence tending to disprove the claim 
that the veteran developed knee or ankle disabilities in 
service or within the first post-service year.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  

Based on the foregoing, the Board concludes that the most 
probative evidence shows that a knee or ankle disability was 
not present in service, within the first post-service year, 
or for many years thereafter.

Although the record shows that any in-service knee or ankle 
injury or disability was not chronic in nature, as set forth 
above, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Thus, if there 
is a causal connection between the current condition and 
service, service connection may be established.  Godfrey v. 
Derwinski, 2 Vet. App. 354 (1992).

In this case, the veteran has submitted a statement which 
appears to be from a military physician who indicated that it 
was his opinion that the veteran's "injuries are likely to 
have resulted from his military service."  

On the other hand, in a March 2004 VA medical examination 
report, a VA examiner concluded, after examining the veteran 
and reviewing the claims folder, that the veteran's current 
bilateral knee and ankle disabilities were not related to his 
active service.  

The Board has carefully considered both opinions, but assigns 
far more probative weight to the March 2004 VA medical 
opinion.  Unlike the medical opinion purportedly from the 
military physician, the VA medical examiner addressed the 
veteran's contentions, gave a considered rationale for his 
conclusions, and, most significantly, based his opinion on a 
complete review of the veteran's claims folder.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  

The Board has also considered the veteran's assertions that 
he injured his knees and ankles in service and that his 
current bilateral knee and ankle disabilities are causally 
related to the claimed in-service injury.  Questions 
regarding his credibility notwithstanding, because the record 
does not establish that the veteran possesses a recognized 
degree of medical knowledge, his own opinions as to medical 
diagnoses and/or causation are not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, the Board finds that right and left knee and 
ankle disabilities were not present in service and for many 
years thereafter, and the most probative evidence indicates 
that the veteran's current right and left knee and ankle 
disabilities are not causally related to his active service 
or any incident therein.  For the foregoing reasons, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for right and left knee and 
ankle disabilities.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for degenerative joint 
disease of the right knee is denied.

Entitlement to service connection for degenerative joint 
disease of the left knee is denied.

Entitlement to service connection for a right ankle 
disability is denied.  

Entitlement to service connection for a left ankle disability 
is denied.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


